964 So. 2d 797 (2007)
Eric T. FRAZIER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-3958.
District Court of Appeal of Florida, First District.
September 14, 2007.
*798 Eric T. Frazier, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
In this petition for writ of mandamus, Eric Frazier seeks an order compelling the circuit court to rule on an amended motion for postconviction relief he filed approximately 60 days before filing his petition with this court. We conclude that the request for mandamus relief is premature and deny the petition on that basis.
PETITION DENIED.
WOLF, BENTON, and HAWKES, JJ., concur.